DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 17 are objected to because of the following informalities:  
Claim 2 line 4 recites, “a mobile device,” claim should be amended to recite –the mobile device--.
Claim 9 line 2 recites, “the fluid reservoir,” claim should be amended to recite –a fluid reservoir--. 
Claim 17 line 7 recites, “the conversion circuit,” claim should be amended to recite –a conversion circuit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [U.S. 2018/0325171] in view of Bache et al. [U.S. 2019/0269175].
Regarding claim 1, Zhu discloses a device for powering an electronic cigarette comprising: a body (fig. 3; 102); a power receiving connector (fig. 3; 1047) extending from the body (102, see figs. 11 and 12) and configured to be received within a power port (Par. [0039], second sentence; 1047 is referred to as a USB charger, USB devices fit into mobile devices that has a USB port) of a mobile device (1047 is configured to fit into a mobile device); a temporary power storage device (fig. 3; 1041) within the body (102) and configured to receive power (1047 is a USB charger) from a mobile device (mobile device 1047 connects with) connected to the power receiving connector (1047).
Regarding claim 8, Zhu discloses wherein in response to an electronic cigarette cartridge (fig. 2; 103) engaging the connector (fig. 4; 10221, 10222) within the body (102), a mouth piece (fig. 2; 101) of the electronic cigarette cartridge (103) extends outside of the body (102, see figs. 5 and 6).
Regarding claim 9, Zhu discloses wherein in response to an electronic cigarette cartridge (103) engaging the connector (10221, 10222) within the body (102), the fluid reservoir (fig. 2; 10312) of the electronic cigarette cartridge (103) is fully received within the body (102).
Regarding claims 1, 8 and 9, Zhu does not disclose a threaded connector within the body configured to engage an electronic cigarette cartridge, wherein the temporary power storage device within the body is configured to provide power via the threaded connector to the electronic cigarette cartridge [claim 1]; a threaded connector [claims 8 and 9].
Regarding claims 1, 8 and 9, Bache teaches a threaded connector (fig. 1b; 160) within the body (fig. 1b; 30’) configured to engage an electronic cigarette cartridge (fig. 1b; 30), wherein the temporary power storage device (fig. 1b; 145) within the body (30’) is configured to provide power via the threaded connector (160) to the electronic cigarette cartridge (30).


Regarding claim 2, Zhu modified by Bache has been discussed above. Zhu discloses wherein the power receiving connector (1047) is pivotably attached to the body (102), wherein the power receiving connector (1047) defines a first, stowed position (fig. 11) when folded into a cavity (fig. 11; cavity where 1047 resides) of the body (102), wherein the power receiving connector (1047) defines a second, deployed position (fig. 12 or 13) when unfolded and positioned to engage a mobile device (device with compatible USB port).

Regarding claim 3, Zhu discloses a printed circuit board (fig. 3; 1046) within the body (102), wherein the power receiving connector (1047) and the temporary power storage device (1041) are electronically connected to the printed circuit board (1046).
Regarding claims 3 and 4, Zhu does not disclose wherein the printed circuit board regulates power flow from the power receiving connector to the temporary power storage device [claim 3]; the printed circuit board further controls power discharged from the temporary power storage device to the threaded connector within the body [claim 4].
Regarding claims 3 and 4, Bache teaches the printed circuit board (fig. 1b; 185) regulates power flow (Par [0167, 0169], this suggest that 185 is configured to encode a signal through LED 170 to let 200 know that the battery is at a certain level and can commence charging) from the power receiving connector (fig. 2b; 200) to the temporary power storage device (145); the printed circuit board (185) further controls power discharged (Par [0092], second sentence; heater 85 is connected to 155 and 130 see fig. 1b) from the temporary power storage device (145) to the threaded connector (160) within the body (30’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printed circuit board regulates power flow from the power receiving connector to the temporary power storage device and the printed circuit board further controls power discharged from the temporary power storage device to the threaded connector within the body as suggested by Bache for the benefit of improving the charging of a battery and increasing the life cycle of an electronic cigarette to provide an exceptional smoking experience to an user.

Regarding claim 6, Zhu modified by Bache has been discussed above. Zhu discloses wherein the power receiving connector (1047) extends from a first side (fig. 12; bottom side) of the body (102), wherein the body (102) defines a substantially flat surface (fig. 12; flat surface of the cavity that 1047 resided in) on a side (front side) of the body (102) opposite of the power receiving connector (1047).

Regarding claim 10, Zhu discloses a device for supporting a mobile device in an upright position comprising: a body (102); a power receiving connector (1047) extending from the body (102) and configured to be received within a power port (Par. [0039], second sentence; 1047 is referred to as a USB charger, USB devices fit into mobile devices that has a USB port) of a mobile device (1047 is configured to fit into a mobile device), wherein the body (102) defines a substantially flat surface (flat surface of the cavity that 1047 resided in) opposite a side (front side) from which the power receiving connector (1047) extends.
Regarding claim 15, Zhu discloses wherein in response to an electronic cigarette cartridge (fig. 2; 103) engaging the connector (fig. 4; 10221, 10222) within the body (102), a mouth piece (fig. 2; 101) of the electronic cigarette cartridge (103) extends outside of the body (102, see figs. 5 and 6).
Regarding claim 16, Zhu discloses wherein in response to an electronic cigarette cartridge (103) engaging the connector (10221, 10222) within the body (102), the fluid reservoir (fig. 2; 10312) of the electronic cigarette cartridge (103) is fully received within the body (102).
Regarding claims 10, 15 and 16, Zhu does not disclose a threaded connector within the body configured to engage an electronic cigarette cartridge, wherein the threaded connector is configured to receive power from the power receiving connector to power via the threaded connector to an electronic cigarette cartridge [claim 10]; the threaded connector [claims 15 and 16].
Regarding claims 10, 15 and 16, Bache teaches a threaded connector (fig. 1b; 160) within the body (fig. 1b; 30’) configured to engage an electronic cigarette cartridge (fig. 1b; 30), wherein the threaded connector (160) is configured to receive power from the power receiving connector (fig. 1b; 195) to power via the threaded connector (160) to an electronic cigarette cartridge (30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threaded connector within the body configured to engage an electronic cigarette cartridge, wherein the threaded connector is configured to receive power from the power receiving connector to power via the threaded connector to an electronic cigarette cartridge as suggested by Bache for a screw threaded connection is known method of electrically connecting two electrodes together and also for the benefit of providing an improved mechanical connection in addition to providing superior electrical conduction.

mobile device 1047 connects with) connected to the power receiving connector (1047).

Regarding claim 12, Zhu discloses a printed circuit board (fig. 3; 1046) within the body (102), wherein the power receiving connector (1047) and the temporary power storage device (1041) are electronically connected to the printed circuit board (1046).
Regarding claims 12 and 13, Zhu does not disclose wherein the printed circuit board regulates power flow from the power receiving connector to the temporary power storage device [claim 12]; the printed circuit board further controls power discharged from the temporary power storage device to the threaded connector within the body [claim 13].
Regarding claims 12 and 13, Bache teaches the printed circuit board (fig. 1b; 185) regulates power flow (Par [0167, 0169], this suggest that 185 is configured to encode a signal through LED 170 to let 200 know that the battery is at a certain level and can commence charging) from the power receiving connector (fig. 2b; 200) to the temporary power storage device (145); the printed circuit board (185) further controls power discharged (Par [0092], second sentence; heater 85 is connected to 155 and 130 see fig. 1b) from the temporary power storage device (145) to the threaded connector (160) within the body (30’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printed circuit board regulates power flow from the power receiving connector to the temporary power storage device and the printed circuit board further controls power discharged from the temporary power storage device to the threaded connector within the body as suggested by Bache for the benefit of improving the charging of a battery and increasing the life cycle of an electronic cigarette to provide an exceptional smoking experience to an user.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [U.S. 2018/0325171] and Bache et al. [U.S. 2019/0269175] as applied to claim 5 above, and further in view of Sur et al. [U.S. 10,918,134].
Regarding claims 5 and 14, Zhu and Bache discloses all of the claim limitations except wherein the temporary power storage device comprises one or more super capacitors.
Regarding claims 5 and 14, Sur teaches the temporary power storage device (fig. 2; 212) comprises one or more super capacitors (Col 13 Ln 33-34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temporary power storage device comprises one or more super capacitors as suggested by Sur for the benefit of improving the life cycle of the internal electronics of an electrical cigarette as rechargeable batteries loses its charge over a period of time.

Claims 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [U.S. 2018/0325171] in view of Sur et al. [U.S. 10,918,134].
Regarding claim 17, Zhu discloses a device for powering an electronic cigarette, comprising: a body (102) defining a first end (fig. 4; bottom of 102) and a second end (fig. 4; location of 10221 and 10222); a power receiving connector (1047) extending from the first end (bottom of 102) and configured to be received within a power output port (Par. [0039], second sentence; 1047 is referred to as a USB charger, USB devices fit into mobile devices that has a USB port) of a mobile device (1047 is configured to fit into a mobile device); a power providing connector (10221, 10222) disposed at the second end (location of 10221 and 10222) of the body (102); a circuit (circuit associated with 1041) disposed within the body (102) and electronically coupled between the power receiving connector (1047) and the power providing connector (10221, 10222).
Regarding claims 17 and 18, Zhu does not disclose the conversion circuit is configured to convert or pass through the voltage, current, and/or combined power received from the mobile device and output the converted voltage, current, and/or combined power to the power providing connector [claim 17]; the conversion circuit is configured to convert the voltage, current, and/or the combined power from a first level that is received from the mobile device to a second level, different from the first level, sufficient to operate the electronic cigarette [claim 18].
Regarding claims 17 and 18, Sur teaches the conversion circuit (fig. 3; 310) is configured to convert or pass through the voltage, current, and/or combined power received from the source energy (fig. 3; 212) and output the converted voltage, current, and/or combined power to the load (fig. 3; 306); the conversion circuit (310) is configured to convert the voltage, current, and/or the combined power from a first level (Col 12 Ln 7-9) that is received from the power source (212) to a second level (reduced level), different from the first level (Col 12 Ln 7-9), sufficient to operate the electronic cigarette (fig. 1; 100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sur and construct the conversion circuit is configured to convert or pass through the voltage, current, and/or combined power received from the mobile device and output the converted voltage, current, and/or combined power to the power providing connector and the conversion circuit is configured to convert the voltage, current, and/or the combined power from a first level that is received from the mobile device to a second level, different from the first level, sufficient to operate the electronic cigarette for the benefit of improving the discharge rate of a super capacitor in order to protect a heater/load from the increased power of an energy source. 

space where 1047 reside) of the body (102), wherein the power receiving connector (1047) defines a second, deployed position (figs. 12, 13) when unfolded and positioned to engage a mobile device (mobile device 1047 connects to).

Allowable Subject Matter
Claims 7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831